Exhibit 10.7

[Logo of Intersil Corporation]

May 14, 2002

[Name]
[Address]

Dear _________ :

As you are aware, Intersil Corporation has agreed to acquire Elantec
Semiconductor, Inc. Effectively integrating Elantec into Intersil will require
close teamwork and cooperation between numerous organizations. Once complete,
the synergy between the key products, markets, resources and talents of Elantec
and Intersil will enable us to lead and challenge in markets across a broader
front.

You will be joining Intersil effective immediately upon the closing of the
Merger as _________________ reporting directly to me. Your new base compensation
will be $240,000 annually. You will also be a participant in the Intersil
Management Bonus Program for 2002 and your bonus target will be $180,000
annually at target, provided that you are employed on the date of payment. The
amount actually paid will vary based upon the Company’s performance against
preset goals.

You will be granted 60,000 shares under the Intersil 1999 Equity Compensation
Plan (pursuant to Intersil’s Terms and Conditions for Executive Officers
(Effective May 3, 2002)) at the fair market value on May 15, 2002. The vesting
schedule for these shares will be as follows:25% of the shares will be vested on
May 15, 2003, with the remaining shares vesting at 1/16 per quarter over the
next three years, based on your continued employment with Intersil.

We currently anticipate maintaining Elantec’s primary benefit plans through the
remainder of calendar year 2002. One exception to this relates to the Employee
Stock Purchase Plan (ESPP). In accordance with the terms of the Merger
Agreement, the Elantec ESPP will continue through the conclusion of the current
Offering Period. You will be eligible to participate in Intersil’s ESPP for the
Purchase Period beginning October 1, 2002.Over the course of the next few
months, a comprehensive review of existing benefit plans will be conducted.
Recommendations regarding any potential changes will be reviewed and approved by
senior management. Employee communications regarding any such changes will be
provided.

In the event of a future change of control of Intersil, you will be entitled to
the rights set forth in the Executive Change of Control Severance Benefits
Agreement which is attached to this letter.

I hope you find the foregoing information helpful as we work through the many
challenging issues associated with effectively integrating the two businesses.
Once complete, the synergy between the key products, resources and talents of
Intersil and Elantec will enable us to lead and challenge in markets across a
broader front. Your leadership at Intersil will be instrumental in making the
Company a continued success.

To indicate your acceptance of this offer, please sign, date and return Page 2
of this letter and the Executive Change of Control Severance Benefits Agreement
to myself or Debbie Ceraolo.

Alden, I believe this summarizes our discussions. I am very excited about our
new opportunities at Intersil and about our continued working together.

Sincerely,


/s/ Richard M. Beyer
Richard M. Beyer
Chief Executive Officer
Intersil Corporation




--------------------------------------------------------------------------------

[Name]
May 14, 2002
Page 2

ACCEPTANCE OF EMPLOYMENT OFFER

              5/14/02                                                         
                             5/14/02                 Start Date   Signature  
Date  

 



--------------------------------------------------------------------------------

Schedule to Form of Employment Letters

Party   Title   Alden Chauvin   Vice President of Worldwide Sales   Mohan
Maheswaran   Vice President and General Manager, Elantec Business Unit  


 